                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DEFENSE DISTRIBUTED and SECOND                      §
AMENDMENT FOUNDATION, INC.,                         §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §           1:18-CV-637-RP
                                                    §
GURBIR S. GREWAL, in his official capacity          §
as New Jersey Attorney General,                     §
MICHAEL FEUER, in his official capacity             §
as Los Angeles City Attorney,                       §
ANDREW CUOMO, in his official capacity              §
as New York Governor,                               §
MATTHEW DENN, in his official capacity              §
as Attorney General of the State of Delaware,       §
JOSH SHAPIRO, in his official capacity              §
as Attorney General of Pennsylvania, and            §
THOMAS WOLF, in his official capacity               §
as Pennsylvania Governor,                           §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court are Defendant Feuer’s Motion to Dismiss, (Feuer Mot., Dkt. 50),

Defendant Cuomo’s Motion to Dismiss, (Cuomo Mot., Dkt. 55), Defendants Grewal and Denn’s

Motion to Dismiss, (Grewal & Denn Mot., Dkt. 57), Defendants Wolf and Shapiro’s Motion to

Dismiss, (Wolf & Shapiro Mot., Dkt. 75), Plaintiffs’ responses to each motion, (Dkts. 59, 73, 86),1

and Defendants’ respective replies, (Dkts. 76, 79, 82, 90). Having considered the parties’ briefs, the

record, and relevant law, the Court finds that it lacks personal jurisdiction over each Defendant.

Accordingly, the Court will grant the Defendants’ motions to dismiss.




1Plaintiffs filed a combined response to the motions to dismiss filed by Defendant Cuomo and Defendants
Grewal and Denn. (See Dkt. 73).

                                                    1
                                            I. BACKGROUND

        Plaintiff Defense Distributed is a Texas corporation whose mission is to “defend[ ] the

American civil liberty of popular access to arms,” a mission it furthers by “publishing information

regarding the production of arms to the general public.” (Am. Compl., Dkt. 23 ¶ 10). Part of what

Defense Distributed has published includes “computer-aided design (CAD) data files that can be

used to manufacture a virtually undetectable, untraceable gun with a 3D printer.” (Feuer Mot., Dkt.

50, at 3). Defense Distributed’s primary method of distributing these files is by hosting them on its

website, DEFCAD, for visitors to download. (Am. Compl., Dkt. 23 ¶ 11; Heindorff Decl., Dkt. 65-

26 ¶ 8). Plaintiff Second Amendment Foundation, Inc. (“Second Amendment Foundation”) is a

non-profit organization whose members seek to obtain the information published by Defense

Distributed. (Am. Compl., Dkt. 23 ¶¶ 12–13).

        Defense Distributed began publishing CAD files related to the 3D printing of firearms in

December 2012. (Wilson Decl., Dkt. 65-23 ¶ 3; Heindorff Decl., Dkt. 65-26 ¶ 8). In May 2013, the

Directorate of Defense Trade Controls (“DDTC”), part of the U.S. State Department, sent a letter

to Defense Distributed instructing them to remove certain CAD files from the DEFCAD website.

(See State Dept. Letter, Heindorff Decl., Dkt. 65-26, at 19–21). The letter stated that Defense

Distributed was required to seek prior authorization before publishing these files because they may

have contained information subject to the Arms Export Control Act (“AECA”) and the AECA’s

implementing regulations, the International Traffic in Arms Regulations (“ITAR”). (See id. at 19).

Defense Distributed complied with the DDTC’s instructions and sought authorization to publish

the specified CAD files. (Req. Jud. Not., Dkt. 77, at 7). The DDTC failed to timely rule on Defense

Distributed’s request, and the matter of Defense Distributed, et al., v. U.S. Dept. of State, et al., 1:15-CV-

372-RP (W.D. Tex) (Defense Distributed I) followed. In that case, Plaintiffs challenged the ITAR




                                                       2
provisions regulating the publication of the CAD files (hereafter, the “Defense Distributed I files”) on

the Internet. (Id.).

           Ultimately, the parties settled. The parties’ Settlement Agreement provided that the State

Department would issue a license permitting the plaintiffs to publish the Defense Distributed I files on

the Internet. (See Settlement Agreement, Heindorff Decl., Dkt. 65-26, at 23–25). This license issued

on July 27, 2018. (Id. ¶ 18). Three days later, this Court dismissed the Defense Distributed I action

pursuant to the parties’ stipulated dismissal with prejudice. (See Req. Jud. Not., Dkt. 77, at 40). That

same day, however, nine Attorneys General from eight States and the District of Columbia filed suit

in the United States District Court for the Western District of Washington to enjoin the State

Department from performing the terms of the Settlement Agreement (the “Washington Action”).2

(Am. Compl., Dkt. 23 ¶¶ 59–60). The Washington Court issued a temporary restraining order on

July 31, and a nationwide preliminary injunction on August 27, enjoining the State Department from

modifying the ITAR regulations to allow Defense Distributed to publish the Defense Distributed I files.

(Id. ¶¶ 62–63). The preliminary injunction remains in effect, the Washington Action is currently

pending, and Defense Distributed has ceased publishing CAD files on the Internet.

           The instant action concerns several civil and criminal enforcement actions taken by the

Defendant state officials in the wake of the Defense Distributed I Settlement Agreement. These actions

include:

                  (1) sending cease-and-desist letters threatening legal action if

                       Defense Distributed does not cease publishing the Defense

                       Distributed I files;

                  (2) sending letters to third-party companies that provide internet

                       security services to Defense Distributed;

2The Washington Action is currently docketed as State of Washington, et al., v. United States Dept. of State, et al.,
No. 2:18-CV-1115-RSL (W.D. Wash.).

                                                           3
                 (3) initiating civil lawsuits against Defense Distributed;

                 (4) threatening to enforce a criminal law against Defense Distributed;

                 (5) issuing press releases regarding commitments and efforts to

                     prevent Defense Distributed from publishing the Defense

                     Distributed I files;

                 (6) placing a telephone call with Defense Distributed to demand that

                     Defense Distributed stop publishing the Defense Distributed I files;

                     and

                 (7) filing a letter with this Court in support of a motion to intervene

                     in Defense Distributed I.

(See id. ¶¶ 75–115; Mot. Prelim. Inj., Dkt. 67, at 30).

         Plaintiffs allege that these actions are part of a “coordinated and politically-fueled campaign

to censor Defense Distributed.” (Am. Compl., Dkt. 23 ¶ 5). As explained below, the Court finds

that none of the above actions establish minimum contacts between any of the Defendants and

Texas.

                            II. LEGAL STANDARD AND DISCUSSION

         Each Defendant to this action challenges this Court’s exercise of personal jurisdiction over

him. “Requiring a court to have personal jurisdiction over a party [is] a matter of constitutional due

process” designed to “protect[ ] an individual’s liberty interest in not being subject to the binding

judgment of a forum with which he has established no meaningful contacts, ties, or relations.” First

Inv. Corp. v. Fujian Mawei Shipbuilding, Ltd., 703 F.3d 742, 749 (5th Cir. 2012) (citation and quotation

marks omitted). Under Federal Rule of Civil Procedure 12(b)(2), the party invoking the power of the

court (here, Plaintiffs) bears the burden of making a prima facie showing that personal jurisdiction is

proper. Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 431 (5th Cir. 2014). To make this showing, “the


                                                     4
plaintiff must show that the nonresident defendant purposefully availed itself of the benefits and

protections of the forum state by establishing ‘minimum contacts’ with the forum state.” Id.

(citation omitted) (cleaned up). “Sufficient minimum contacts will give rise to either specific or

general jurisdiction.” Id. (citation omitted). All Defendants argue, and Plaintiffs do not dispute, that

this Court does not have general jurisdiction over them.3 Accordingly, Plaintiffs must show that the

exercise of specific jurisdiction over each Defendant is proper.

        With respect to specific jurisdiction, the Fifth Circuit applies a three-step analysis: “(1)

whether the defendant has minimum contacts with the forum state, i.e., whether it purposely

directed its activities toward the forum state or purposefully availed itself of the privileges of

conducting activities there; (2) whether the plaintiff’s cause of action arises out of or results from the

defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair and

reasonable.” Monkton, 768 F.3d at 433 (citation omitted). Specific jurisdiction “focuses on the

relationship among the defendant, the forum, and the litigation.” Monkton, 768 F.3d at 432–33 (5th

Cir. 2014) (quoting Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014)). Plaintiffs bear the burden of

establishing the first two prongs; only if they are successful in doing so does the burden shift to the

Defendants to establish the third prong. Id.

                                          A. Threshold Issues

        Plaintiffs raise two threshold issues pertinent to the Court’s minimum contacts analysis. The

Court addresses each in turn before turning to the merits of the parties’ personal jurisdiction dispute.

                                            1. Judicial Estoppel

        Plaintiffs argue that Defendants Cuomo, Grewal, Denn, Wolf, and Shapiro are judicially

estopped from challenging personal jurisdiction in Texas because of the position they took in the


3(See Feuer Mot., Dkt. 50, at 11; Pls. Resp. Feuer Mot., Dkt. 59, at 10; Cuomo Mot., Dkt. 55, at 15; Grewal &
Denn Mot., Dkt. 57; at 11; Pls. Resp. Cuomo, Grewal & Denn Mots., Dkt. 73, at 10; Wolf & Shapiro Mot.,
Dkt. 75, at 18; Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 5).

                                                      5
Washington Action. The judicial estoppel doctrine “prevents a party from asserting a claim in a legal

proceeding that is inconsistent with a claim taken by that party in a previous proceeding.” New

Hampshire v. Maine, 532 U.S. 742, 742–43 (2001). Plaintiffs assert that these Defendants argued in the

Washington Action that (1) “there is nothing wrong with litigating this kind of controversy away

from” the Defendants’ respective states of citizenship, and (2) that “‘minimum contacts’ exist as to

Defense Distributed in Washington.” (Pls. Resp. Cuomo, Grewal & Denn Mot., Dkt. 73, at 9; Pls.

Resp. Wolf & Shapiro Mot., Dkt. 86, at 3). But here, Defendants Cuomo, Grewal, and Denn argue

that minimum contacts “for this controversy” exist only in New York, New Jersey, and Delaware;

and Defendants Wolf and Shapiro argue that minimum contacts exist only in Pennsylvania. (Id.).

Plaintiffs claim that these positions are contradictory to the Defendants’ positions in the

Washington Action.

        Plaintiffs, however, incorrectly focus on “this controversy” rather than on the defendants to

the controversy. It is foundational that the minimum contacts inquiry focuses not on “the kind of

controversy” before the court, but on the defendant’s contacts with the forum state. See Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945); Walden v. Fiore, 571 U.S. 277, 284 (2014). The Defendants’

argument, in a different case, that Defense Distributed had minimum contacts with Washington, is

in no way inconsistent with their argument here that they themselves have no minimum contacts

with Texas. Because these positions are not contradictory, Plaintiffs have failed to make a colorable

claim for judicial estoppel.

                                         2. Nationwide Contacts

        Plaintiffs raise a second threshold matter—that the Court’s minimum contacts analysis must

look to Defendants’ contacts with the nation as a whole, not just Texas. (Pls. Resp. Cuomo, Grewal

& Denn Mot., Dkt, 73, at 11 n.6; Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 9–11). Plaintiffs point

to the Supreme Court’s observation in Bristol-Myers Squibb Co. v. Superior Court of California, San


                                                     6
Francisco County that “constitutional ‘restrictions on the exercise of personal jurisdiction by a federal

court’ are not the same as ‘the due process limits on the exercise of personal jurisdiction by a State.’”

(Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 10) (emphasis removed) (quoting Bristol-Myers Squibb,

137 S. Ct. 1773, 1783–84 (2017)). As applied to this case, Plaintiffs argue that “[m]ost or all of the

defendants’ motions implicate this issue by directly invoking federal due process guarantees,” and,

“[t]o the extent that this is the case, they should fail because ‘minimum contacts’ with the Nation as

a whole suffice to meet the Fifth Amendment’s Due Process Clause concerns.” (Pls. Resp. Cuomo,

Grewal & Denn Mot., Dkt, 73, at 11 n.6; see also Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 10–11).

        Plaintiffs have not shown that the national minimum contacts rule applies in this case. That

rule applies only when a federal statute or rule supplies the basis for personal jurisdiction, which

Plaintiffs do not allege here. Bellaire Gen. Hosp. v. Blue Cross Blue Shield, 97 F.3d 822, 825 (5th Cir.

1996). Even Plaintiffs’ cited cases acknowledge this limitation. See Bristol-Myers Squibb, 137 S. Ct. at

1784 (citing Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102, n.5 (1987)); Lone Star

Package Car Co. v. Baltimore & O. R. Co., 212 F.2d 147, 153–54 (5th Cir. 1954) (in a case where a

federal court’s jurisdiction is based on the assertion of a federal right, “Congress can provide for

service of process anywhere in the United States”)4; United Rope Distribs., Inc. v. Seatriumph Marine

Corp., 930 F.2d 532, 535 (7th Cir. 1991) (“[P]ersonal jurisdiction may be created only by statute or

federal rule with the force of statute.”) (citing Omni, 383 U.S. at 108).




4 Moreover, the Fifth Circuit has stated that because “service of process and personal jurisdiction are
conceptually related concepts,” “when a federal court attempts to exercise jurisdiction over a defendant in a
suit based upon a federal statute providing for nationwide service of process, the relevant inquiry is whether
the defendant has had minimum contacts with the United States.” Bellaire, 97 F.3d at 825 (internal quotation
marks and citation omitted); accord Walden, 571 F.3d at 283 (“Federal courts ordinarily follow state law in
determining the bounds of their jurisdiction over persons . . . because a federal district court’s authority to
assert personal jurisdiction in most cases is linked to service of process on a defendant who is subject to the
jurisdiction of a court of general jurisdiction in the state where the district court is located.”) (citations and
quotation marks omitted).

                                                         7
        Moreover, even if Plaintiffs’ nationwide jurisdiction rule were applicable here, Plaintiffs have

failed to establish that Defendants have minimum contacts with the nation as a whole. Indeed,

Plaintiffs make no attempt to show that Defendants have national minimum contacts; rather,

Plaintiffs merely assert that by virtue of the open question identified in Bristol-Myers Squibb, and the

fact that “[m]ost or all of the defendants’ motions seem to implicate this issue by directly invoking

federal due process guarantees,” national contacts suffice to establish personal jurisdiction. (Pls.

Resp. Cuomo, Grewal & Denn Mot., Dkt. 73, at 11 n.6; see also Pls. Resp. Wolf & Shapiro Mot., Dkt.

86, at 10–11). This result does not follow.

                                        B. Minimum Contacts

        Turning to the merits of the personal jurisdiction dispute, it is Plaintiffs’ burden to establish

that Defendants have minimum contacts with Texas. Monkton, 768 F.3d at 431. Plaintiffs must do so

for each Defendant. See Logan Int’l v. 1556311 Alta. Ltd., 929 F. Supp. 2d 625, 631 (S.D. Tex. 2012)

(“Each defendant’s contacts with the forum must be analyzed individually.”).

                                     1. “Effects-based” Jurisdiction

        Plaintiffs challenge several actions taken by the Defendants, including sending cease-and-

desist letters to Defense Distributed, issuing press releases about Defense Distributed, and bringing

civil lawsuits against Defense Distributed. (See Am. Compl., Dkt. 23 ¶¶ 67–71). Of these, Plaintiffs

assert that “[c]ease-and-desist letters deployed to Defense Distributed in Texas are the keystone

conduct that subjects each defendant to specific jurisdiction in Texas.” (Pls. Resp. Cuomo, Grewal

& Denn Mot., Dkt. 73, at 11). Specifically, Plaintiffs assert that the Defendants who sent these

letters “purport[ed] to change Texas law,” thus “literally becoming governing officials of Texas.” (Id.

at 11–12).

        All Defendants rely on Stroman Realty, Inc. v. Wercinski, 513 F.3d 476 (5th Cir. 2008) to argue

that the Court cannot exercise specific jurisdiction over them in this case. In Stroman, the Fifth


                                                    8
Circuit held that an Arizona Department of Real Estate Commissioner who sent cease-and-desist

letters to a Texas-based real estate company did not have minimum contacts with Texas. 513 F.3d at

484. There, the Fifth Circuit recognized that “[c]ourts generally exercise specific jurisdiction over

nonresident defendants that are engaged in commercial, profit-oriented enterprise,” but found that

“the Commissioner was not engaged in commercial transactions to obtain a commercial benefit by

acting in a governmental capacity to enforce Arizona law.” Id. at 485 (citing Kulko v. Superior Court,

436 U.S. 84, 96–97 (1978)). Rather than “purport[ing] to change Texas law,” the Commissioner was

simply trying “to uphold and enforce the laws of Arizona.” Id. at 486.

        Stroman is instructive in this case. Like the Arizona Commissioner, Defendants sent cease-

and-desist letters to a Texas entity in an effort to uphold the laws of their respective states. Like the

Commissioner’s letters, the Defendants’ letters do not constitute “doing business” in Texas, and

Defendants have not accrued any benefit relating to Texas through use of the letters. See id. at 484–

85. So, like the Arizona Commissioner, Defendants did not “purposefully avail [themselves] of the

benefits of Texas law like someone actually ‘doing business’ in Texas.” Id. at 484 (cleaned up)

(quoting Hanson, 357 U.S. at 253). It follows that the Defendants “could not have reasonably

anticipated being haled into federal court in Texas to defend [the enforcement of their respective

state statutes].” Id. (quoting World Wide Volkswagon Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

        Plaintiffs attempt to diminish Stroman by suggesting that it is inconsistent with two Supreme

Court decisions: Calder v. Jones, 465 U.S 783 (1984), and Walden v. Fiore, 517 U.S. 277 (2014). (Pls.

Resp. Grewal & Denn Mot. Dismiss, Dkt. 73, at 12). In Calder, the Court held that the exercise of

jurisdiction over the petitioners in that case was “proper in California based on the ‘effects’ of their

Florida conduct in California.” 465 U.S. at 789 (citation omitted). In Walden, the Court held that the

exercise of jurisdiction over the petitioner was not proper because the “petitioner formed no

jurisdictionally relevant contacts with Nevada” even though “he allegedly directed his conduct at


                                                    9
plaintiffs whom he knew had Nevada connections.” 517 U.S. at 289. Plaintiffs claim that Stroman

“disregards Calder” but that Walden “reaffirm[s]” it, (Pls. Resp. Grewal & Denn Mot. Dismiss, Dkt.

73, at 12), and that under the Calder “effects test,” Defendants have sufficient minimum contacts

with Texas, (Hearing, Mot. Prelim. Inj., Dkt. 97). The Court disagrees.

         “Effects jurisdiction . . . is rare.” Stroman, 513 F.3d at 486 (cleaned up). It is “premised on

the idea that an act done outside a state that has consequences or effects within the forum state can

suffice as a basis for personal jurisdiction if the effects are seriously harmful and were intended or

highly likely to follow from the nonresident defendant’s conduct.” Id. (citing Moncrief Oil Int’l Inc. v.

OAO Gazprom, 481 F.3d 309, 314 (5th Cir. 2007)). “[T]he key to Calder,” however, “is that the

effects” of a nonresident defendant’s conduct must be assessed “as part of the analysis of the

defendant’s relevant contacts with the forum.” Id. Thus, the Fifth Circuit has regularly “declined to

allow jurisdiction for even an intentional tort where the only jurisdictional basis is the alleged harm

to a Texas resident.” Id. (emphasis added) (citing Moncrief, 481 F.3d at 314); see also Panda Brandywine

Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 870 (5th Cir. 2001). A defendant’s conduct is

insufficient to establish minimum contacts when it has no relation to the forum state “other than the

fortuity that [plaintiffs] reside there.” Panda Brandywine, 253 F.3d at 869.

        Similarly, the Supreme Court in Walden emphasized: “Calder made clear that mere injury to a

forum resident is not a sufficient connection to the forum.” 571 U.S. at 290. What matters is “the

defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who reside

there.” Id. at 285 (emphasis added). Accordingly, “[t]he proper question is not where the plaintiff

experienced a particular injury or effect but whether the defendant’s conduct connects him to the

forum in a meaningful way.” Id. (emphasis added).

        Plaintiffs have shown no meaningful connection between the Defendants and Texas.

Illustratively, Plaintiffs argue that Defendants Wolf and Shapiro’s lawsuit against Defense


                                                    10
Distributed in Pennsylvania, seeking to enjoin the distribution of the Defense Distributed I files, “by

definition entails Texas contacts because Texas is where Defense Distributed is headquartered and

where it publishes its website.” (Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 7–8). Similarly,

Plaintiffs argue that minimum contacts are established with Texas because “Texas is also where

Defense Distributed publishes information about firearms at a brick-and-mortar public library in

digital formats.” (Id. at 8). In essence, Plaintiffs ask the Court to “allow[ ] a plaintiff’s contacts with

the defendant and forum to drive the jurisdictional analysis.” Walden, 571 U.S. at 289 (emphasis

added). This approach to the minimum contacts analysis is “impermissible.” Id.; see also Monkton, 768

F.3d at 433. It would “completely vitiate the constitutional requirement of minimum contacts and

purposeful availment” because a nonresident defendant would be subject to suit in Texas “simply

because the plaintiff’s complaint alleged injury in Texas to Texas residents.” Panda Brandywine, 253

F.3d at 870. Defendants’ allegedly harmful conduct, however, has no relation to Texas, was not

expressly aimed at Texas, and does not avail itself of any Texas laws or benefits. The only

relationship any of the Defendants’ actions have with the State of Texas is the “mere fortuity” that

Defense Distributed resides there. Panda Brandywine, 253 F.3d at 870.5

        In sum, the Court finds that under Stroman, Calder, and Walden, Plaintiffs have failed to

establish that any Defendant to this action has minimum contacts with the State of Texas.




5 Plaintiffs’ several attempts to distinguish Stroman do not circumvent this fundamental rule. Plaintiffs have
variously asserted that Stroman is distinguishable because it did not involve: (1) a nationwide injunction; (2)
concurrent state court lawsuits; (3) a brick-and-mortar library; (4) take-down letters sent to Internet security
companies; (5) public statements and press releases; or (6) a letter communicating an intent to intervene in a
related but distinct lawsuit in Texas. (See Pls. Resp. Feuer Mot., Dkt. 59, at 12; Pls. Resp. Cuomo, Grewal &
Denn Mot., Dkt. 73, at 12–13; Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 7–8). None of these distinctions
entail actions, taken by Defendants, that have any jurisdictionally meaningful relation to Texas, that were
expressly aimed at Texas, or that avail themselves of any Texas laws or benefits. The Supreme Court is clear:
“The proper question is not where the plaintiff experienced a particular injury or effect but whether the
defendant’s conduct connects him to the forum in a meaningful way.” Walden, 571 U.S. at 290.

                                                       11
                    2. Defendant Feuer’s Letter to the Court in Defense Distributed I

        Plaintiffs also argue that Defendant Feuer consented to the Court’s personal jurisdiction

over him through his letter that urged the Court to grant a motion to intervene by three gun control

advocacy groups in Defense Distributed I. (Pls. Resp. Feuer Mot., Dkt. 59, at 10–11; Am. Compl., Dkt.

23 ¶¶ 110–11). In the letter, Feuer expressed an intent to intervene, though he did not request such

relief from the Court. (Am. Compl., Dkt. 23 ¶ 113). Plaintiffs argue that through this letter,

Defendant Feuer voluntarily appeared before and sought affirmative relief from this Court, and so

the Court has personal jurisdiction over him in the instant case. (Pls. Resp. Feuer Mot., Dkt. 59, at

11). That Feuer submitted this letter in a different action does not matter, Plaintiffs argue, because

Defense Distributed I and this case “arise from the same general set of facts.” (Id. at 12 n.3).

        The Court finds the letter insufficient to establish personal jurisdiction over Feuer. First,

Feuer neither “voluntary appeared” before nor sought “affirmative relief” from the Court, for

purposes of jurisdiction, in Defense Distributed I. See Bayou Steel Corp. v. M/V Amstelvoorn, 809 F.2d

1147, 1149 (5th Cir. 1987) (“[T]he filing of a counter-claim, cross-claim, or third-party demand does not

operate as a waiver of an objection to jurisdiction.”) (emphasis added); Tracinda Corp. v.

DaimlerChrysler AG, 197 F. Supp. 2d 86, 92 (D. Del. 2002) (letter in support of consolidation motion

by other parties not sufficient “to constitute a waiver of a timely filed and actively pursued defense

of lack of personal jurisdiction”).

        Second, Feuer neither chose to commence Defense Distributed I nor the instant action, and he

has not “purposefully availed” himself of Texas’s benefits and protections by participating in either

case. See Painewebber Inc. v. Chase Manhattan Private Bank (Switz.), 260 F.3d 453, 460 (5th Cir. 2001)

(“This is not a case in which the party seeking to avoid the court’s jurisdiction has chosen to

commence the action or a related action in the very forum in which it is contesting personal

jurisdiction.”); Kennedy Ship & Repair, L.P. v. Loc Tran, 256 F. Supp. 2d 678, 684 (S.D. Tex. 2003)


                                                     12
(“unlike a case where a party merely files a cross-motion, a party purposefully avails itself of a state’s

benefits and protections when it is has previously ‘chosen to commence the action or a related

action in the very forum in which it is contesting personal jurisdiction’”) (quoting Painewebber, 260

F.3d at 460); Toshiba 993 F. Supp. at 573 (no personal jurisdiction when a party did not bring a

separate, original action, but rather a third-party action for indemnity).

        Third, even if Defendant Feuer’s letter constituted a voluntary appearance and affirmative

request for relief in Defense Distributed I, that case is not sufficiently related to this one such that the

letter provides the Court with a basis for exercising personal jurisdiction over Feuer here. Defense

Distributed I involved the State Department’s enforcement of ITAR and the national security and

foreign policy interests furthered by those regulations, whereas here, Plaintiffs are attempting to stop

the Defendant state officials from enforcing their respective states’ laws in order to protect their

states’ interests.

        Accordingly, the Court finds that Defendant Feuer’s letter in Defense Distributed I is

insufficient to support the Court’s exercise of personal jurisdiction over him in this case.

                                              *       *        *

        In sum, Plaintiffs have failed to establish that any Defendant to this action has minimum

contacts with the State of Texas. Because minimum contacts are a prerequisite to the exercise of

jurisdiction, Walden, 571 U.S. at 288, the Court concludes that it does not have personal jurisdiction

over any Defendant.

                                       C. Jurisdictional Discovery

        Finally, Plaintiffs argue that if the Court finds it lacks personal jurisdiction over the

Defendants, then jurisdictional discovery is warranted to assess the relationship between the

Defendants and the three gun control advocacy groups discussed above. (Pls. Resp. Grewal & Denn

Mot. Dismiss, Dkt. 73, at 14). Plaintiffs’ theory is that “one or more of the defendants” directed


                                                      13
these groups to intervene in Defense Distributed I, and that the groups’ contacts with Texas established

in that case can be attributed to the defendants “for jurisdictional purposes” in this one. (Id.).

Plaintiffs’ theory is based on Defendant Grewal acknowledging “some kind of cooperation” with

these groups in a public speech, and the fact that “representatives from each gun control group have

. . . tout[ed] their relationship[s] with lawmakers.” (Id. at 14 n.8).

        “The district court . . . has broad discretion in all discovery matters.” Wyatt v. Kaplan, 686

F.2d 276, 283 (5th Cir. 1982). In particular, the district court’s discretion to permit jurisdictional

discovery on a motion to dismiss for lack of personal jurisdiction “will not be disturbed ordinarily

unless there are unusual circumstances showing a clear abuse.” Id. Further, “[w]hen the lack of

personal jurisdiction is clear, discovery would serve no purpose and should not be permitted.” Id.

        Here, Plaintiffs have failed to plead sufficient facts to base personal jurisdiction on any

relationship between Defendants and the three gun control advocacy groups. Plaintiffs wish to base

the Defendants’ minimum contacts on actions taken by these third parties, who are not parties to

this action, who may or may not have any relationship with an unspecified number of the

Defendants, whose supposed relationship with the Defendants is not alleged anywhere in Plaintiffs’

amended complaint, and which relationship would have arisen, if at all, out of events relating to a

separate legal dispute—Defense Distributed I—to which Defendants were not parties. The Court finds

that the lack of personal jurisdiction over Defendants is clear, and that any discovery on the matter

would be futile in light of the Court’s finding that this case and Defense Distributed I are not

sufficiently related for purposes of exercising personal jurisdiction. Accordingly, the Court will not

grant Plaintiffs’ request for jurisdictional discovery.

                                               III. CONCLUSION

        For the reasons stated above, IT IS ORDERED that Defendant Michael Feuer’s Motion to

Dismiss, (Dkt. 50), is GRANTED.


                                                      14
        IT IS FURTHER ORDERED that Defendant Andrew M. Cuomo’s Motion to Dismiss,

(Dkt. 55), is GRANTED.

        IT IS FURTHER ORDERED that Defendants Gurbir S. Grewal and Matthew Denn’s

Motion to Dismiss, (Dkt. 57), is GRANTED.

        IT IS FURTHER ORDERED that Defendants Thomas Wolf and Josh Shapiro’s Motion

to Dismiss, (Dkt. 75), is GRANTED.

        IT IS FURTHER ORDERED that because the Court finds it does not have personal

jurisdiction over Defendant Grewal, Plaintiffs’ Motion for Preliminary Injunction, (Dkt. 67), is

DENIED.

        IT IS FINALLY ORDERED that Plaintiffs’ claims against all Defendants are

DISMISSED WITHOUT PREJUDICE. Plaintiffs may pursue their claims in a court of proper

jurisdiction.

        SIGNED on January 30, 2019.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  15
